Citation Nr: 1541404	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-36 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a left shoulder injury.  

3.  Entitlement to an increased disability rating in excess of 10 percent for a left lateral meniscus tear with traumatic arthritis.  

4.  Entitlement to an increased disability rating in excess of 10 percent for a right lateral meniscus tear with traumatic arthritis.  

5.  Entitlement to a compensable disability rating for cervical spine strain.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Byron R. Simpson, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1980.  

These matters come before the Board of Veterans' Appeal (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Additionally, a February 2015 RO decision reopened and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Subsequently, in April 2015, the Veteran submitted a notice of disagreement (NOD) with the February 2015 decision.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the issue of entitlement to service connection for bilateral hearing loss was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is required in order to conduct additional development and to afford the Veteran due process.  Specifically, the Veteran must be provided with proper notice regarding his requested videoconference hearing before the Board, and he must be provided with a statement of the case (SOC) regarding his claim of entitlement to service connection for bilateral hearing loss.

I.  Notice of Videoconference Hearing

The Veteran's September 2010 VA Form 9 substantive appeal requested a videoconference hearing before the Board.  Although the record indicates that the Veteran subsequently failed to appear at a scheduled August 2015 videoconference hearing, a thorough review of the record reveals that the claims file does not contain a hearing notice letter which was sent to the Veteran and his representative of record.  

As such, affording the Veteran the benefit of the doubt, the Board finds the Veteran was not properly notified of his scheduled videoconference Board hearing as required by VA regulations.  See 38 C.F.R. § 20.704(b) (2015).  Therefore, remand is required in order to reschedule the Veteran for a videoconference hearing before the Board and to provide proper notice to the Veteran and his representative at their most current addresses of record.  


II.  Issuance of SOC - Bilateral Hearing Loss  

As noted in the Introduction above, a February 2015 RO decision reopened and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran subsequently submitted a proper and timely NOD in April 2015.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding his claim of entitlement to service connection for bilateral hearing loss, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the June 2015 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to service connection for bilateral hearing loss to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of the Board videoconference hearing, in accordance with 38 C.F.R. § 20.704 (2015) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested videoconference hearing, or in the event that he withdraws the hearing request or fails to appear on the scheduled date, conduct any additional development warranted, and then provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

2.  Issue an SOC addressing the issue of entitlement to service connection for bilateral hearing loss.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




